DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species TSHR, SEQ ID NO 26, exon, blood, and whole genome sequencing in the reply filed on 11/23/2020 is acknowledged.  Claims 21, 26-29, 31, 35, and 37-40 are withdrawn from consideration as being directed to non elected inventions, there being no allowable linking claim.  
An action on the merits of claims 20, 22-25, 30, 32-34, and 36, directed to the elected species where applicable, is set forth below.   

Claim Objections
Claim 22 is objected to because of the following informalities:  the word “at” appears to be missing between “detecting” and “least”.  Appropriate correction is required.

Improper Markush Rejection
Claims 24 and 25 are rejected on the basis that they contain an improper Markush grouping of alternatives. See In re Harnisch, 631 F.2d 716, 721-22 (CCPA 1980) and Ex parte Hozumi, 3 USPQ2d 1059, 1060 (Bd. Pat. App. & Int. 1984). A Markush grouping is proper if the alternatives defined by the Markush group (i.e., alternatives from which a selection is to be made and a common use. A Markush grouping meets these requirements in two situations. First, a Markush grouping is proper if the alternatives are all members of the same recognized physical or chemical class or the same art-recognized class, and are disclosed in the specification or known in the art to be functionally equivalent and have a common use. Second, where a Markush grouping describes alternative chemical compounds, whether by words or chemical formulas, and the alternatives do not belong to a recognized class as set forth above, the members of the Markush grouping may be considered to share a “single structural similarity” and common use where the alternatives share both a substantial structural feature and a common use that flows from the substantial structural feature. See MPEP § 2117 which provides guidance on the analysis of a proper Markush group.  
Regarding “single structural similarity”, the MPEP at 2117 IIA states that a recognized physical, chemical, or an art recognized class is a class where there is an expectation from the knowledge in the art that members of the class will behave in the same way in the context of the claimed invention.  It is specifically stated that “Thus a Markush grouping is ordinarily proper if all the members for the group belong to a recognized class (whether physical, chemical, or art recognized) and are disclosed in the specification to possess at least one property in common which is mainly responsible for their function in the claimed invention, and it is clear from their very nature or from the prior art that all members possess this property (emphasis added)”.   
Therefore, in analysis of whether a claim contains an improper Markush grouping, the MPEP states.  A Markush claim contains an “improper Markush grouping” if either (emphasis added): (1) the members of the Markush group do not share a ‘single structural similarity’ or (2) the members do not share a common use.”  

Following this analysis, the claims are rejected as containing an improper Markush grouping.  

Claim Rejections - 35 USC § 112
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 20, 22-25, 30, 32-34, and 36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  This includes a New Matter rejection.
As an initial matter, claims 20, 22-25, 30, 32-34, and 36 were newly added in the preliminary amendment dated 5/6/2019.  The response filed 5/6/2019 did not provide any page or line number support with regard to any of the newly added claims.  The specification has been thoroughly reviewed, however support for the full scope of the newly added claims could not be found.  As an example, claim 20 requires “detecting in the polynucleic acid sample, at least one genetic variation comprising a copy number variation (CNV) from a panel of low frequency genetic variations”, however support for such generic recitation was not found.  In reply to this action, applicant can either amend the claims, or provide reasoning as to how EACH OF THE CLAIMS and LIMITATIONS are not directed to new matter.  In either situation, applicant should provide specific page and line number support (or paragraph) from the specification, as well as the provisional application from which this application claims priority.  If explicit support for each of the claims and individual limitations is not found, applicant should provide specific reasoning as to how the specification provides implicit support.    

Additionally, for claims 20, 22-24, 30, 32-34, and 36, 
Applicant is directed to <http://www.uspto.gov/web/menu/written.pdf> for guidance on application of the written description guidelines


Relevant to the lack of particular structural limitations in the rejected claims drawn to nucleic acids, MPEP 2163 states:
The claimed invention as a whole may not be adequately described if the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.

In the case of the instant claims, the functionality of identifying any CNV in any human female with endometriosis which disrupts or modulates any gene, let alone the TSHR gene is a critical feature of the claimed methods.  
The specification teaches identifying SEQ ID NO 26 in 3 human female patients with endometriosis.  However the specification does not teach the effect of this CNV on the function of TSHR or how it is associated with endometriosis.   Therefore, the skilled artisan would be unable to predictably correlate any other structural change in TSHR, or any other gene, with the claimed function. 
It is noted that while the specification also teaches the general methodology for detecting genetic variations, possession may not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895. This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that: “Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 
The claims encompass a genus of structurally undefined CNVs which require a specific functionality.  The genus includes a large number of CNVs for which no written description is provided in the specification.  This large genus is represented in the specification by only SEQ ID NO 26, however this disclosure does not provide for a predictable association with any CNV in the region disclosed as is broadly claimed.  Here, no common element or attributes of the sequences are disclosed which would permit selection of sequences as functionally associated variants. No structural limitations or requirements which provide guidance on the identification of sequences which meet the functional limitations is provided.   The specification provides no correlation between the structure of the recited variant and the claimed function of such polymorphisms.   Therefore, it is not representative of the genus of any functionally associated CNVs because it is not clear which other CNVs within the recited region would have the same affect.  Therefore the specification fails to teach how to distinguish members of the claimed genus of polymorphisms which possess the claimed functionality from non members.  
In analysis of the claims for compliance with the written description requirement of 35 U.S.C. 112, first paragraph, the written description guidelines note regarding genus/species situations that “Satisfactory disclosure of a ``representative number'' depends on whether one of 
Further, University of California v. Eli Lilly and Co., 43 USPQ2d 1398, 1404, 1405 held that:
To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that "the inventor invented the claimed invention." Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (1997); In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (" [T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is  claimed."). Thus, an applicant complies with the written description requirement "by describing the invention, with all its claimed limitations, not that which makes it obvious," and by using "such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention." Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.  

An adequate written description of a DNA, such as the cDNA of the recombinant plasmids and microorganisms of the '525 patent, "requires a precise definition, such as by structure, formula, chemical name, or physical properties," not a mere wish or plan for obtaining the claimed chemical invention. Fiers v. Revel, 984 F.2d 1164, 1171, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). Accordingly, "an adequate written description of a DNA requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the DNA itself." Id. at 1170, 25 USPQ2d at 1606.

	Thus considering the breadth of the polynucleotides required by the claimed methods, their specific required functionalities, and the teachings of the instant specification, it is the conclusion that the specification does not provide an adequate written description of the broadly claimed subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 20, 22, 23, 30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Rahmioglu (Rahmioglu et al; Curr Obstet Gynecol Rep, 2012, vol 1, pages 124-137) in view of Wang (Wang et al; Molecular Psychiatry, vol 16, pages 949-959, 2011), Korn (Korn et al; Nature Genetics, vol 40, pages 1253-1260, 2008), and Hochstenbach (Hochstenbach et al; Cytogenet Genome Res; vol 135, pages 174-202; 2011).
Rahmioglu teaches that Endometriosis is a complex disease arriving from the interplay between genetic and environmental factors.  Rahmioglu teaches that recently, hypothesis free 
With regard to claims 22 and 23, the art of Wang, Hochstenbach, and Korn teaches detecting at least two genetic variants, including in exons of genes.  
With regard to claim 30, Wang teaches analysis of DNA in blood (see “Sample Collection”, page 950, col 1, although blood is not explicitly recited, Wang teaches using the methods in reference 24, which teaches genetic analysis in blood samples).
With regard to claim 32, Rahmioglu and Hochstenbach teach whole genome sequencing and next generation sequencing as noted above.  

With regard to claim 34, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to include analysis in women who are infertile because Rahmioglu teaches that endometriosis can lead to infertility.  
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Rahmioglu in view of Wang, Korn, and Hochstenbach, as applied to claims 20, 22, 23, 30, 32, and 33 above, and further in view of Olive (Olive et al; Annals of the New York Academy of Sciences, 2009, pages 360-372).
The teachings of Rahmioglu, Wang, Korn, and Hochstenbach are set forth above.  Although Rahmioglu, Wang, Korn, and Hochstenbach do not explicitly teaches methods of treatment, Olive teaches pharmaceutical treatment for endometriosis (see page 361).  Therefore, it would have been prima facie obvious to the ordinary artisan prior to the effective filing date to treat women with endometriosis with pharmaceutical compositions for treating pain as taught by Olive with a reasonable expectation of success.  

Conclusion
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Jehanne Sitton whose telephone number is (571) 272-0752.  The examiner is a hoteling examiner and can normally be reached Mondays-Fridays from 8:00 AM to 2:00 PM.  

	Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to (571) 272-0547.

	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 

	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.


/JEHANNE S SITTON/Primary Examiner, Art Unit 1634